Citation Nr: 1702261	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  10-27 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a disability of the right ear other than tinnitus, and previously characterized as "ear drainage residuals" to include hearing loss, vertigo, and headaches. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to September 1985.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, in pertinent part, the RO denied claims of service connection for tinnitus, hearing loss and residuals of "ear drainage."

In March 2013, the Veteran testified at a video conference hearing at the RO before the undersigned sitting in Washington, DC.  A transcript of her testimony is of record.  

In November 2014 and August 2015, the Board remanded the case to the RO for further development and adjudicative action.  In the November 2015 remand, the Board acknowledged that the Veteran's claim for service-connection for residuals of "ear drainage" including vertigo, headaches, tinnitus and hearing loss.  

In a May 2016 decision, the Board granted service connection for right ear tinnitus, and remanded the issue of service connection for residuals of "ear drainage" for additional development of the record, once again noting that the Veteran's claimed "ear drainage" residuals included right ear hearing loss, vertigo, and headaches.  

Accordingly, the issue has been recharacterized as noted on the Cover Page of this decision to more accurately reflect the Veteran's contentions.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.




FINDING OF FACT

The Veteran has a right ear disability manifested by hearing loss and vertigo which cannot be satisfactorily disassociated from her service-connected tinnitus.  


CONCLUSION OF LAW

A right ear disability manifested by hearing loss and vertigo, is proximately due to the service-connected tinnitus.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  By correspondence dated in May 2009, VA notified the Veteran of the information needed to substantiate and complete her claim of service connection for hearing loss, ear drainage and tinnitus, to include notice of the information that she was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.  see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment records, VA records, and private treatment records have been obtained and reviewed.  The Veteran's hearing testimony has been reviewed.  

She was afforded relevant VA examinations in February 2012 (with a June 2012 addendum), April 2015, November 2015, and August 2016.  The examiners' findings were based on review of the service treatment records, the VA treatment records, physical examination of the Veteran's ears, MRI and CT scans, and an interview with the Veteran.  These examinations are adequate to decide the left ear and headache claims because the examiner discussed the Veteran's medical history, described her disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Regarding the Veteran's March 2013 hearing, the undersigned noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support of her claims and expressed her contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

Finally, this case was previously remanded in November 2014, August 2015, and May 2016 for further development.  All development directed by the Board's prior remand in this case has, to the extent possible, been accomplished.  Pertinent records were obtained, to the extent possible, and the Veteran was afforded VA examinations which are adequate to decide the claims on appeal.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The appellant has not identified any pertinent evidence that remains outstanding with respect to this claim.  VA's duty to assist is met.

II.  Service Connection

In her original, May 2009, claim of service connection, the Veteran claimed service connection for, inter alia, right ear hearing loss, tinnitus, and right ear drainage (which was later characterized as chronic otitis externa and/or media to include residuals of hearing loss, vertigo and headaches).  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2016).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2016); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2006).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and an organic disease of the nervous system, such as hearing loss or vertigo becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Insofar as the appellant presents an argument of continuity of symptomatology, the U.S. Court of Appeals for the Federal Circuit recently held in Walker v. Shinseki that service connection can be based on continuity of symptomatology only with respect to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir. 2013).  

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making that decision, the Board must determine the probative weight to be ascribed as among multiple medical opinions, and state the reasons and bases for favoring one opinion over another.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); see also Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.

A review of the Veteran's service treatment records shows that she was treated in April 1983 for complaints of hearing loss and swelling in her right ear.  The examiner's assessment was right otitis externa and media.  The Veteran was prescribed an antibiotic for the infection and instructed to discontinue the use of q-tips in her ears.  Four days later, the Veteran sought treatment for dark brown drainage from her right ear.  In September 1984, the Veteran complained of an ear infection and the examiner diagnosed otitis externa and prescribed cortisone otic.  

Post-service treatment records show that the Veteran was treated at the emergency room for right ear pain in September 1986.  Examination of the ears revealed a right inflamed canal, barely patent.  Debris was noted in the left canal.  The diagnosis was bilateral external otitis.  

The Veteran was also treated for otitis media and mastoiditis causing vertigo in November 1998.  The Veteran was treated for right ear pain in October 2000 and August 2001, and for right ear pain with imbalance in December 2001.  The December 2001 assessment was right otitis media, and the Veteran was prescribed Augmentin for the infection and Antivert for the dizziness.  She was treated for dizziness secondary to otitis media again in September 2002.  Her vertigo persisted as shown in October 2002 treatment records.  In November 2003, the Veteran was treated in an Army hospital emergency room for right ear pain with dizziness.  The assessment included a right eustachian tube dysfunction and the Veteran was prescribed Cortisporin Otic drops to use three times per day for seven days.  

A February 2012 VA examiner noted that the Veteran complained of bilateral tinnitus, but worse on the right.  Examination of the ears was unremarkable.  No hearing test was conducted.  The diagnoses included unspecified tinnitus and unspecified sensorineural hearing loss.  

In a June 2012 addendum memorandum to that examination, Dr. W noted that the Veteran's chief complaint was decreased hearing in the right ear.  Dr. W referred to one episode of external otitis in the early 1980's and noted that the February 2012 examination of the ears was "absolutely within normal limits."  Dr. W acknowledged that he did not have a current audiogram for review and he was unable to find one in her claims file other than her enlistment audiogram which was normal.  

On this basis, Dr. W opined that there was no way that the external otitis would have anything to do with decreased hearing, reasoning that a normal examination in February 2012 would indicate that both ear canals and tympanic membranes were normal and there was no evidence of any residual external otitis.  Dr. W indicated that there was nothing in the medical literature to support a diagnosis of hearing loss at the present time secondary to otitis externa that happened 20 years earlier.  Therefore, Dr. W concluded that there was "0 probability" that the Veteran's current hearing loss has anything to do with her otitis externa that occurred during service.  

It appears, however, that the February 2012 examiner did not have access to the entire claims file because there was no mention of the second in-service ear infection, or the September 1986 emergency room treatment which was provided approximately one year following discharge from service.  As to the question of hearing loss, the February 2012 examiner admittedly did not assess the Veteran's hearing at that time, and did not have access to any audiograms other than a normal enlistment audiogram.  

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Even though disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

A February 2013 private audiological evaluation shows a diagnosis of hearing loss in the right ear, based on puretone thresholds, in decibels, of 25, 35, 40, and 50 at 1000, 2000, 3000 and 4000 Hz respectively, as well as a speech recognition score of 92 percent.  Findings from the left ear do not show a hearing loss disability for VA purposes pursuant to 38 C.F.R. §  3.385; however, they do show some degree of hearing loss.  (The threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993)).  

A February 2013 private memorandum from Dr. B notes that the Veteran had been seen with a history of vertigo.  She had a right labyrinthine weakness and on electronystagmography there were some central atypical findings, which were thought to possibly represent an atypical Meniere's or a viral complex problem of the right side.  

At her March 2013 hearing, the Veteran testified that her ear problems began in service and continued on, but she admittedly did not go to the doctor as often as she should have.  The Veteran further testified that as time progressed, her vertigo and dizziness became more severe.  Hearing Transcript, p. 4.  

In February 2014, the Veteran was treated at a private emergency department for right ear pain of one week's duration.  

An April 2015 VA examination report notes diagnoses of benign paroxysmal positional vertigo in 2015 and eustachian tube dysfunction in 2003.  Examination of the ears revealed impacted cerumen bilaterally and objective testing was positive for vertigo.  The examiner indicated that a 2004 brain MRI was normal and a 2006 CT scan of the brain was also normal.

The examiner opined that the Veteran's vertigo symptoms could be explained by the eustachian tube defect, benign positional vertigo, migraines, and uncontrolled hypertension.  The examiner further opined that her vertigo was not caused by otitis media or externa; and, that her symptoms were diagnosed after service.  

The examiner also noted that the Veteran had ear pain and hearing loss despite resolution of the otitis media/externa, and therefore those conditions were not causally related to her ear infections in service.  

Again, it appears that the April 2015 examiner did not have access to the entire record, which, as noted above, shows the onset of ear infections during service, treatment for an ear infection within the first post service year, in 1986, the Veteran's reports of continuity of symptoms since service, and documented treatment for frequent ear infections beginning in 1998 and continuing to the present day.  

A May 2015 MRI scan of the brain was negative.  

A November 2015 VA audiological examination revealed a diagnosis of tinnitus and right ear hearing loss.  Left ear hearing was within normal limits.  

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
30
30
LEFT
25
15
15
25
25

Speech audiometry revealed speech recognition ability of 94 percent bilaterally.

The examiner opined that the Veteran's right ear hearing loss was less likely than not caused by or a result of an event in service, reasoning that the Veteran used ear protection during in-service noise exposure, and that according to a review of the Veteran's claims file, hearing conservation data from March 2004 and September 2005 revealed normal hearing in both ears with no significant threshold shifts in hearing for either ear.  

Regarding the tinnitus, the examiner opined that the Veteran's tinnitus was as likely as not associated with her hearing loss as tinnitus is known to be a symptoms associated with hearing loss.  

Significantly, however, a thorough review of the Veteran's claims file does not show that the Veteran's hearing acuity was tested in March 2004 or September 2005.  

A VA examiner in December 2015 opined that the Veteran's hearing loss, vertigo and tinnitus were less likely than not incurred in or caused by any event in service.  The examiner reasoned that none of the Veteran's ear conditions were caused by or worsened by acute bacterial otitis externa which she was successfully treated for in 1983 and 1984.  Further, the examiner noted that the Veteran had no record of infections or traumatic ear drum rupture, and no evidence or history of ear surgeries.  Unfortunately, it appears that this examiner did not have access to all of the pertinent medical evidence in this case, as outlined above as the opinion does not take into consideration the Veteran's competent lay statements regarding the onset of her symptoms and there is no mention of the numerous ear infections and complaints of vertigo beginning in 1998 and continuing with consistency through the present.  

As noted above, the Board, in its May 2016 decision, granted service connection for tinnitus, finding the Veteran's reports of in-service onset of tinnitus with continuity of symptoms since service highly probative.  The Board also noted in that decision that the prior examiners did not appear to consider the Veteran's competent lay statements as to the onset and continuity of her tinnitus, an easily identifiable symptom capable of lay observation.  

Regarding the remaining issue on appeal, a supplemental medical opinion was obtained in August 2016.  The examiner again opined that the Veteran's post-service ear condition(s) were less likely than not incurred in or caused by the otitis media in 1983 and 1984.  The examiner reviewed the record, including the post-service records from 1998 onward, and found that the Veteran's in-service right ear infections in 1983 and 1984 resolved with antibiotics.  The examiner also reasoned, "[The Veteran] reports developing vertigo symptoms in 1998 after a severe ear infection with mastoiditis."  

Unfortunately, this statement is inconsistent with the Veteran's own 2013 hearing testimony which indicates that the Veteran's symptoms of hearing loss, tinnitus and vertigo that began during service have continued since that time.  While the record may show that the Veteran's symptoms worsened after 1998, this alone does not mean that the symptoms were absent between 1985 and 1998.  As noted above, the Veteran was treated for severe right ear pain and infection in September 1986, which is never mentioned by any of the above examiners; and, moreover, the Veteran testified in March 2013 that her ear symptoms began during service and have continued since that time.  

When the totality of the evidence is reviewed, it shows that the Veteran began having right ear infections during service.  Those infections were treated and resolved; however, the Veteran continued to suffer from right ear infections within the first post-service year; and, according to her competent and credible lay statements, she continued to suffer from problems with her right ear, including continued ear infections, a loss of hearing in the right ear and tinnitus.  

Even though the examiners of record have opined that the Veteran's in-service ear infections resolved, and therefore did not cause the post-service ear infections, per se, there is a clear pattern of right ear infections that started during service, and which have continued since that time.  The medical evidence also shows that the Veteran's vertigo and tinnitus are associated with her current ear infections.  

Additionally, it does not appear inconsequential that the Veteran has only a right ear hearing loss disability, which is the same ear that has been associated with multiple infections and a eustachian tube dysfunction.  

More importantly, service connection for tinnitus has been established, and the VA audiological examiner in November 2015 linked the right ear hearing loss with the tinnitus.  Based on the foregoing, the Board is unable to disassociate the Veteran's right ear hearing loss, and associated vertigo, from her tinnitus.  

Thus, in resolving all doubt in the Veteran's favor, the Board finds that the criteria for establishing service connection for a right ear disability manifested by right ear hearing loss and vertigo on a secondary basis are met, and service connection is warranted for right ear hearing loss and vertigo.  

The Veteran also has a diagnosis of migraine headaches, however, the medical evidence of record shows that this is a stand-alone disability that has not been shown to be proximately due to, or the result of, the Veteran's ear conditions.  While a review of the evidence shows that the Veteran may have a headache at the same time she has an ear infection, the evidence of record does not establish a link between her migraines and her right ear condition.  As such, a separate grant of service connection for headaches as a residual of ear drainage is not warranted.  

Also, the Board has considered whether any left ear hearing loss may also be associated with the right ear disability (particularly given that the right ear hearing loss has been linked to her tinnitus and tinnitus is evaluated the same whether it is in one ear or both).  However, as noted above, the Veteran does not have a current left ear hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  A claim for service connection requires medical evidence showing that the veteran currently has the claimed disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may not be granted unless a current disability exists].  Under 38 U.S.C.A. §§  1110 and 1131, it is essential that there be a current disability in order to establish service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  As no left ear hearing loss disability is shown, the question of whether service connection is warranted for a bilateral hearing loss disability need not be addressed.  


ORDER

Service connection for a right ear disability other than tinnitus, manifested by right ear hearing loss with vertigo, is granted.  



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


